DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2 & 5 are cancelled. Claims 1, 3-4 & 6-16 are currently pending.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7-9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (WO 2019/031508 A1 and hereinafter using, as a translation, corresponding US 2020/0176807 A1) in view of Koh (US 2011/0008681 A1) and Yong (US 2005/0266150 A1).
Regarding claims 1 & 16, Nishio teaches a secondary battery ([0154]) comprising:		a positive electrode comprising a positive electrode active material-containing layer ([0177]);												a negative electrode capable of allowing lithium ions to be inserted and to be extracted and comprising a negative electrode active material-containing layer ([0156]); and				an inorganic solid-containing layer (i.e composite porous layer) which is disposed between the positive electrode and the negative electrode and comprises: a mixed solvent; a lithium salt dissolved in the mixed solvent; a resin binder and inorganic solid particles, wherein the mixed solvent can comprise cyclic and/or linear carbonates, a fluorinated carbonate and a fluorinated ether and wherein the inorganic solid-containing layer binds to at least one of the positive electrode active material-containing layer and the negative electrode active material-containing layer ([0030]-[0031], [0034], [0039]-[0040], [0046], [0251] & [0259]-[0260]). However, Nishio is silent as to (1) the inorganic solid particles comprising a lithium phosphate compound with a nasicon-type structure represented by Li1+xM2(PO4)3, wherein M is at least one selected form the group consisting of Ti, Ge, Zr, Al, and Ca, and 0 ≤ x ≤ 0.5 and (2) the mixed solvent consisting of a fluorinated carbonate, a fluorinated ether and at least one of a cyclic carbonate, a linear carbonate, an ether, and a phosphoric acid ester.						Yong teaches a secondary battery comprising a positive electrode comprising a positive electrode active material-containing layer, a negative electrode comprising a negative electrode active material-containing layer and an inorganic solid-containing layer disposed on either one or both of the positive electrode active material-containing layer and the negative electrode active material-containing layer, wherein the inorganic solid-containing layer comprises inorganic solid particles such as alumina (as disclosed in Nishio [0260]), and lithium titanium phosphate (LiTi2(PO4)3) ([0082], [0097] & [0103]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute lithium titanium phosphate for alumina as art recognized equivalents for the same purpose (i.e inorganic solid particles for forming a porous coating layer of a positive electrode). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.													Koh teaches a secondary battery comprising a positive electrode comprising a positive electrode active material-containing layer, a negative electrode comprising a negative electrode active material-containing layer, a separator and an electrolytic solution comprising a lithium salt dissolved in a mixed solvent consisting of a fluorinated ether (A), a fluorinated carbonate (B1), a cyclic and/or linear carbonate (C) and a phosphoric acid ester (D) ([0042]-[0086], [0222]-[0231], [0263]-[0265]). In an exemplary embodiment (Example 39), Koh teaches a vol% of A being 20% and a vol% of B1 being 20% when using 1,1,2,2-Tetrafluoro-3-(1,1,2,2-tetrafluoro ethoxy)propane (density of 1.53 g/cm3, obtained from http://www.chemspider.com/Chemical-Structure.2056975.html) as A and fluoroethylene carbonate (density of 1.485 g/cm3, obtained from https://www.sigmaaldrich.com/US/en/product/aldrich/757349) as B1. Thus, for an arbitrary 1 L basis of the mixed solvent, the weight of B1 is (0.2 L)*(1485 g/L) = 297 g and the weight of A is (0.2 L)*(1530 g/L) = 306 g. Therefore a weight ratio of the fluorinated carbonate and the fluorinated ether (B1:A) is  297:306 or equivalently 0.97:1 which is outside of the claimed range of 1.97:1 to 9:1. However, Koh teaches that the vol% of the fluorinated carbonate can range from 0.5% to 45% ([0071]). When the fluorinated carbonate (B1) makes up from 35 vol% to 45 vol% of the mixed solvent (i.e within the ideal range disclosed by Koh for the vol% of the fluorinated carbonate in the mixed solvent), the resulting weight ratio of the fluorinated carbonate and the fluorinated ether (B1:A) reads on the presently claimed range. Specifically, for a vol% of 35% for the fluorinated carbonate (B1), the corresponding weight of B1 is (0.35 L)*(1485 g/L) = 519.8 g and a weight ratio of B1:A becomes 1.7:1 which reads on the claimed range. Similarly, for a vol% of 45% for the fluorinated carbonate (B1), the corresponding weight of B1 is (0.45 L)*(1485 g/L) = 668.3 g and a weight ratio of B1:A becomes 2.2:1 which reads on the claimed range. Accordingly, Koh teaches a mixed solvent composition which overlaps with the presently claimed composition.												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a mixed solvent consisting of a fluorinated carbonate, a fluorinated ether and at least one of a cyclic carbonate, a linear carbonate and a phosphoric acid ester having fluoroethylene carbonate and fluorinated ether contents, as described in Koh above, because a balance between noncombustibility and compatibility of the electrolyte solution is satisfactory, dielectric constant and oxidation resistance are satisfactory, a uniform electrolytic solution within a wide temperature range can be formed with improved cycle characteristics and a non-ignition property can be imparted to the electrolyte solution as taught by Koh ([0047], [0058], [0081]-[0082]).
Regarding claim 3, Nishio as modified by Koh and Yong teaches the secondary of claim 1. Nishio further teaches wherein the fluorinated carbonate can be trifluoroethyl methyl carbonate ([0034]).
Regarding claim 4, Nishio as modified by Koh and Yong teaches the secondary of claim 1. Nishio further teaches wherein the fluorinated ether can be 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether ([0040]). 
Regarding claim 7, Nishio as modified by Koh and Yong teaches the secondary of claim 1. Nishio further teaches wherein the inorganic solid-containing layer has a surface facing the positive electrode ([0260]).
Regarding claim 8, Nishio as modified by Koh and Yong teaches the secondary of claim 1. Nishio also teaches further comprising a separator disposed between the positive electrode and the negative electrode ([0251]-[0260]).
Regarding claim 9, Nishio as modified by Koh and Yong teaches the secondary of claim 1. Nishio further teaches wherein the inorganic solid-containing layer has a surface facing the positive electrode, and the separator has a surface facing the negative electrode ([0251] & [0260]).
Regarding claim 15, Nishio as modified by Koh and Yong teaches the secondary of claim 1. Yong further teaches wherein a content of the inorganic solid particles in the inorganic solid-containing layer is within a range of 50% by weight to 99% by weight with respect to a total content of the inorganic solid particles and the binder in the inorganic solid-containing layer with a corresponding content of the binder being in a range of 1% by weight to 50% by weight which overlaps with the presently claimed range of 1% by weight to 10% by weight. Furthermore, it is noted that the mixed solvent and the lithium salt are only present in the pores of the composite porous layer of Nishio ([0260]), equated herein to the inorganic solid-containing layer of the presently claimed invention. Accordingly, a total content of the mixed solvent and lithium salt is negligible with respect to a total content of the inorganic solid particles and the binder making up the inorganic solid-containing layer. Moreover, it would have been obvious to one of ordinary skill in the art to optimize the contents of the inorganic solid particles and the binder the inorganic solid-containing layer as result effective variables which affect the porosity, pore size and the mechanical properties of the layer as taught by Yong ([0053]). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claim 16, Nishio as modified by Koh and Yong teaches the secondary of claim 1. Koh further teaches the phosphoric acid ester (D) including a fluorinated or non-fluorinated alkylphosphoric acid ester (D1 or D2). As a fluorine containing alkylphosphoric acid ester, Koh teaches a trialkylphosphoric acid ester represented by D1a where the trialkyl group can be a triethyl, tripropyl or tributyl group ([0084]). Thus, when the trialkyl group is a tripropyl or triethyl group and the phosphoric acid ester is a non-fluorinated alkylphosphoric acid ester (D2), the claimed triethyl phosphate and tripropyl phosphate would have been obvious to one of ordinary skill in the art. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio (WO 2019/031508 A1 and hereinafter using, as a translation, corresponding US 2020/0176807 A1), Koh (US 2011/0008681 A1) and Yong (US 2005/0266150 A1), as applied to claims 1-4, 7-9 & 15-16, and further in view of Takami (US 2005/0221188 A1).
Regarding claim 6, Nishio as modified by Koh and Yong teaches the secondary battery of claim 1 but is silent as to the negative electrode comprising at least one selected from a lithium titanium-containing oxide, a titanium-containing oxide, and a titanium niobium-containing oxide.		Takami teaches a secondary battery comprising a negative electrode including a lithium titanium-containing oxide or a titanium-containing oxide as an active material ([0026]-[0030]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a lithium titanium-containing oxide or a titanium-containing oxide as a negative electrode active material in order to improve the charge-discharge cycle characteristics of the nonaqueous electrolyte battery as taught by Takami ([0030]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (WO 2019/031508 A1 and hereinafter using, as a translation, corresponding US 2020/0176807 A1), Koh (US 2011/0008681 A1) and Yong (US 2005/0266150 A1), as applied to claims 1-4, 7-9 & 15-16, and further in view of Yamashita (US 2017/0271717 A1).
Regarding claims 10-14, Nishio as modified by Koh and Yong teaches the secondary battery of claim 1 but is silent as to a battery pack comprising the battery of claim 1 (claim 10); the battery pack of claim 10 further comprising an external power distribution terminal and a protective circuit (claim 11); the battery pack of claim 10 comprising plural of the secondary battery, wherein the secondary batteries are electrically connected in series, in parallel, or a combination of both (claim 12); a vehicle comprising the battery pack of claim 10 (claim 13); and the vehicle of claim 13 comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative energy (claim 14).									Yamashita teaches a battery pack comprising a plurality of secondary batteries electrically connected to each other in series, in parallel or in a combination of in series and in parallel, a protective circuit and an external power distribution terminal ([0121]-[0124]), wherein the battery pack can be used as a power source for a vehicle comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative energy ([0148] & [0161]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a battery pack comprising, a plurality of secondary batteries electrically connected in series, a protective circuit and an external power distribution terminal in order to, respectively, (1) increase the voltage of the battery, (2) control the charge and discharge of the lithium secondary battery and (3) externally output current from the lithium secondary battery during discharge and/or to input current into a unit cell during charging as taught by Yamashita ([0117], [0123]-[0124]). Furthermore, the battery pack can be advantageously used a power source for a vehicle comprising a brake mechanism rotating a drive motor when the vehicle is braked, thereby converting kinetic energy to regenerative energy, which is electric energy as taught by Yamashita ([0161]).	

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that Koh does not fairly teach or suggest the claimed weight ratio of the fluorinated carbonate and the fluorinated ether in claim 1, the examiner respectfully disagrees.										As noted in the updated rejection of claim 1 above, Koh teaches the contents of the fluorinated carbonate and the fluorinated ether in the mixed solvent in terms of vol%. The volume of the fluorinated carbonate and the fluorinated ether can be converted to a weight basis using the density of the respective components as noted in the above rejection of claim 1. While one of the exemplary embodiments (Example 39) of Koh results in a weight ratio of about 1:1 for the fluorinated ether and the fluorinated carbonate (each included at 20 vol%), it is noted that Koh more broadly teaches that the vol% of the fluorinated carbonate can range from 0.5% to 45%. However, when the vol% of the fluorinated carbonate is 35 vol% to 45 vol%, the resulting weight ratio of the fluorinated carbonate and the fluorinated ether ranges from 1.7:1 to 2.2:1 (see rejection of claim 1 for detailed calculations) which overlaps with the presently claimed range.  		Thus, in view of the foregoing, claims 1, 3-4 & 6-16 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda (US 2018/0145371 A1) teaches a non-aqueous electrolyte solution for a lithium secondary battery, including a lithium salt dissolved in a mixed solvent consisting preferably of a cyclic carbonate and a linear carbonate as well as at least one selected from the group consisting of a fluorinated ether, a fluorinated carbonate and a fluorinated phosphate ([0055] & [0059]-[0060]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727